        Case 1:20-cv-00357-JB-CG Document 4 Filed 06/02/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARTURO ANAYA,

              Petitioner,

v.                                                               No. CV 20-357 JB/CG

TIMOTHY HATCH, Warden,

              Respondent.

                                ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Petitioner Arturo Anaya’s pro se

handwritten Habeas Corpus Petition, (Doc. 1), and the Court’s Order to Cure

Deficiencies (the “Order”), (Doc. 3), filed April 23, 2020. In the Order, Mr. Anaya was

directed to cure deficiencies in his filing within thirty days by submitting a signed petition

in proper form and paying the $5 filing fee, or by filing an Application to Proceed in the

District Court Without Prepaying Fees and Costs. (Doc. 3). Mr. Anaya has not cured the

deficiencies or responded to the Court’s Order. The Court, therefore, directs Mr. Anaya

to show cause why this case should not be dismissed under Fed. R. Civ. P. 41(b) for

failure to comply with the Court’s Order and failure to prosecute.

       The Court may dismiss an action under Fed. R. Civ. P. 41(b) for failure to

prosecute, to comply with the rules of civil procedure, or to comply with court orders.

See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003); Bradenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those

proceeding pro se, to follow the federal rules of procedure. . . The same is true of

simple, nonburdensome local rules . . ..” (citation omitted)).
        Case 1:20-cv-00357-JB-CG Document 4 Filed 06/02/20 Page 2 of 3



       At the time it was filed, the handwritten Complaint stated that Mr. Anaya was

incarcerated at the Northeast New Mexico Detention Facility. (Doc. 1). Because he

claims he is falsely imprisoned and seeks to make a direct attack on his wrongful

conviction, (Doc. 1 at 1-2), the Court determined Mr. Anaya’s filing is properly treated as

a habeas corpus claim under 28 U.S.C. § 2254. See Wiley v. Holt, 42 F. App'x 399, 400

(10th Cir. 2002). The Court thereafter notified Mr. Anaya that his filing is not in proper

form to assert habeas corpus claims. (Doc. 3 at 1). The Court also advised Mr. Anaya

that under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the federal

filing fee or authorize him to proceed without prepayment of the fee. (Doc. 3 at 2). The

Court ordered Mr. Anaya to cure these deficiencies in his submission within thirty days

and provided him with the necessary forms for a habeas corpus petition and an

application to proceed under § 1915. (Doc. 2 at 2).

       More than thirty days have elapsed since entry of the Court’s Order. Mr. Anaya

has not paid the filing fee, applied to proceed under § 1915, or filed a habeas corpus

petition in proper form. Mr. Anaya has not responded to the Court’s Order or

communicated with the Court in any way.

       In sum, Mr. Anaya has failed to comply with the Court’s Order, to comply with the

Local Rules, and to prosecute this action. Therefore, the Court will order Mr. Anaya to

show cause within thirty (30) days why this proceeding should not be dismissed for

failure to comply with the requirements of 28 U.S.C. § 1915, to comply with the Court’s

Order, and to prosecute this action. If Mr. Anaya does not show cause within thirty (30)

days, the Court may dismiss this case without further notice.




                                              2
        Case 1:20-cv-00357-JB-CG Document 4 Filed 06/02/20 Page 3 of 3



      IT IS THEREFORE ORDERED that Mr. Anaya must show cause no later than

July 1, 2020, why his habeas corpus petition should not be dismissed for failure to

comply with 28 U.S.C. § 1915, failure to comply with the Court’s Order, and failure to

prosecute this case.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            3
